     Case: 1:18-cv-03370 Document #: 35 Filed: 11/02/18 Page 1 of 5 PageID #:166



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


SCOTT DOLEMBA,
on behalf of plaintiff and the class defined below,

                                  Plaintiff,
                                                                   Civil Action No. 18-C-3370
                      v.
                                                                   ELECTRONICALLY FILED
NATIONAL GAS AND ELECTRIC, LLC,
and JOHN DOES 1-10,

                                  Defendants.

             DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
              MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS

        Pursuant to Federal Rule of Civil Procedure 12(c), Defendant National Gas & Electric,

LLC (“NGE”) moves for partial judgment on the pleadings as to Plaintiff’s Amended Complaint

(Dkt. 29).

                                               SUMMARY

        1.      Plaintiff’s Amended Complaint, which NGE has answered, alleges two phone calls

from NGE—one to Plaintiff’s cellular phone, and the second to a “cell phone used by plaintiff’s

wife.” Plaintiff’s Telephone Consumer Protection Act (“TCPA”) claim applies to both of these

alleged calls. However, the Amended Complaint fails to state a TCPA claim as to the first call

because it does not allege the use of an automatic telephone dialing system (“ATDS”) and instead

merely alleges a “predictive dialer.”1




1
 As to the second call, the Amended Complaint alleges a prerecorded voice, which is a separate alternative
requirement to state a TCPA claim. See 47 U.S.C. § 227(b)(1)(A).
    Case: 1:18-cv-03370 Document #: 35 Filed: 11/02/18 Page 2 of 5 PageID #:167



                                            STANDARD

       2.      Rule 12(c) motions for judgment on the pleadings differ from Rule 12(b)(6)

motions to dismiss because they are brought after an answer. See Fed. R. Civ. P. 12(c). Despite

the difference in timing, Rule 12(c) motions are decided under the same standards that apply to

motions to dismiss under Rule 12(b)(6). See Richards v. Mitcheff, 696 F.3d 635, 637–38 (7th Cir.

2012). Thus, to avoid dismissal, a plaintiff must plead sufficient facts to state a claim to relief that

is plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Bell Atlantic v.

Twombly, 550 U.S. 544, 555 (2007).

                                ARGUMENT & AUTHORITIES

       3.      The Amended Complaint alleges that NGE violated 47 U.S.C. § 227(b)(1)(A) of

the TCPA, which allows a cause of action for “any call . . . using any [ATDS] . . . .” As to the call

to Plaintiff’s cell phone, the Amended Complaint states at 2:

       On April 25, 2017, plaintiff received a telephone call on his cell phone from 630-
       915-1165. Plaintiff answered the call. When Plaintiff answered the call identified
       in paragraph 8, there was a pause. . . . On information and belief, the calls were
       placed using a predictive dialer. Predictive dialers place calls without human
       intervention until a connection is made. The machine “predicts” when a human is
       likely to be available to take the call if answered.

       4.      An ATDS is defined as “equipment which has the capacity—(A) to store or produce

telephone numbers to be called, using a random or sequential number generator; and (B) to dial

such numbers.” Id. § 227(a)(1). Plaintiff pleads as to (B)—capacity to dial—but not as to (A)—

capacity for generation of random or sequential phone numbers.

       5.      Recently, the United States Circuit Court for the D.C. Circuit issued an opinion that

binds this Court and shows that the assertions in the Amended Complaint do not plausibly allege

that NGE used an ATDS. ACA Int’l v. FCC, 885 F.3d 687 (D.C. Cir. 2018). The D.C. Circuit

reversed the Federal Communication Commission’s “expansive interpretation” of “capacity” and

                                                   2
     Case: 1:18-cv-03370 Document #: 35 Filed: 11/02/18 Page 3 of 5 PageID #:168



rejected the FCC’s understanding of the functions equipment must have to qualify as an ATDS.

See ACA Int’l, 885 F.3d at 696-97, 702.

        6.      After ACA Int’l vacated agency guidance as to whether a predictive dialer without

the capacity to generate random or sequential numbers qualifies as an ATDS,2 statutory

interpretation of the issue has been left to courts. Thus, in Pinkus v. Sirius XM Radio, Inc., 319 F.

Supp. 3d 927, 932 (N.D. Ill. 2018), Judge Feinerman exhaustively considered the issue and

concluded: “the phrase ‘using a random or sequential number generator’ necessarily conveys that

an ATDS must have the capacity to generate telephone phone numbers, either randomly or

sequentially, and then to dial those numbers.” 319 F. Supp. 3d at 938. This is the only reasonable

interpretation of the ATDS definition.

        7.      Applying that definition, Judge Feinerman concluded that a predictive dialer

without capacity to generate randomly or sequentially telephone numbers to be dialed is not an

ATDS under the TCPA. Further, the Second Circuit has made clear that, following ACA Int’l, the

word “capacity” means “a device’s current functions, absent any modifications to the device’s

hardware or software.” King v. Time Warner Cable Inc., 894 F.3d 473, 481 (2d Cir. 2018) (citation

omitted).




2
   Courts disagree as to whether ACA Int’l, in disapproving a 2015 FCC order, also disapproved of
incorporated FCC orders from 2003 and/or 2008, which stated that any predictive dialer is an ATDS even
if the dialer cannot generate numbers randomly or sequentially. Compare, e.g., Pinkus, 319 F. Supp. 3d at
932 (“ACA International invalidated not only the 2015 Declaratory Ruling’s interpretation of the statutory
term ATDS, but also the 2008 Declaratory Ruling’s and 2003 Order’s interpretation of that term.”) and
Fleming v. Assoc. Credit Svcs., Inc., No. CV-163382, 2018 WL 4562460, at *8 (D.N.J. Sept. 21, 2018) (“I
am convinced by the reasoning in Pinkus and similar decisions. I hold that when the D.C. Circuit vacated
the 2015 FCC Declaratory Ruling it also necessarily set aside the parts of the previous 2003 and 2008 FCC
Orders that ruled that a predictive dialer was impermissible under the TCPA.”) with Maes v. Charter
Comm., No. 18-CV-124-JDP, 2018 WL 5619199, at *4 (W.D. Wis. Oct. 30, 2018) (stating that the 2003
order remains binding and citing cases for its position). NGE believes the reasonable interpretation is that
when the D.C. Circuit’s disapproval extended not only to the 2015 order but also to the incorporated 2003
and 2008 orders.
                                                     3
    Case: 1:18-cv-03370 Document #: 35 Filed: 11/02/18 Page 4 of 5 PageID #:169



         8.     Because the Amended Complaint does not assert that the alleged “predictive dialer”

had the capacity—absent modifications to the device’s hardware or software—to randomly or

sequentially generate and then dial telephone numbers, it fails to adequately allege an ATDS.

Accordingly, the portion of the TCPA claim related to the call to Plaintiff’s cell phone should be

dismissed.

                                   REQUEST FOR RELIEF

         For all of the foregoing reasons, NGE asks the Court to grant judgment on the pleadings

by dismissing with prejudice Plaintiff’s TCPA claim as to the alleged phone call to Plaintiff’s cell

phone.


Dated: November 2, 2018                              Respectfully submitted,

                                                     MORGAN, LEWIS & BOCKIUS LLP

                                                     /s/ Tinos Diamantatos
                                                     Tinos Diamantatos
                                                     tinos.diamantatos@morganlewis.com
                                                     William J. Kraus
                                                     william.kraus@morganlewis.com
                                                     77 West Wacker, Suite 500
                                                     Chicago, IL 60601
                                                     (312) 324-1000 (Telephone)
                                                     (312) 324-1001 (Facsimile)

                                                     Michelle D. Pector
                                                     michelle.pector@morganlewis.com
                                                     Admitted Pro Hac Vice
                                                     Jared Wilkerson
                                                     jared.wilkerson@morganlewis.com
                                                     Admitted Pro Hac Vice
                                                     1000 Louisiana, Suite 4000
                                                     Houston, TX 77002
                                                     (713) 890-5000 (Telephone)
                                                     (713) 890-5001 (Facsimile)

                                                     Attorneys for Defendant National Gas &
                                                     Electric, LLC

                                                 4
    Case: 1:18-cv-03370 Document #: 35 Filed: 11/02/18 Page 5 of 5 PageID #:170



                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2018, I electronically filed the foregoing paper

with the Clerk of the Court using the ECF System which will send notification of such filing to all

counsel and parties of record.


                                                     /s/ Tinos Diamantatos
                                                     Tinos Diamantatos




                                                5
